Title: Thomas Jefferson to John H. Cocke, 1 October 1810
From: Jefferson, Thomas
To: Cocke, John Hartwell


          
            Monticello Oct. 1. 10.
          
           Th: Jefferson presents his compliments to mr Cocke and acknoleges the reciept of eight ewes by his servant, two on his own account and six for Colo Fontaine, and hopes in the ensuing season to be able to return them 4. half blooded Merinos, of the produce of the same ewes. he begs leave to assure mr Cocke of his great esteem & respect.
        